Citation Nr: 0827088	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  04-42 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a nasal 
fracture, including chronic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

Residuals of a nasal fracture, including chronic rhinitis, 
were first diagnosed many years after the veteran's military 
service ended and have not been linked by competent medical 
evidence to his service - including to any injury he may 
have sustained while on active duty.


CONCLUSION OF LAW

The veteran does not have a nasal disorder due to an injury 
or a disease incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
July 2004 and November 2007.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, since the 
Board is denying his claim for service connection, the 
downstream disability rating and effective date elements of 
this claim are ultimately moot.  So not providing notice 
concerning these downstream elements of the claim is non-
prejudicial, i.e., harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim, which is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 
Concerning this, his service medical records (SMRs) are 
unavailable, except for the report of his military separation 
examination.  His SMRs appear to have been destroyed in the 
July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, a military records repository.  
Under these circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. 
App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

No presumption, however, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

The RO made attempts to obtain the veteran's missing records 
from the NPRC, as well as from him personally.  The NPRC 
indicated there were no SMRs or reports from the Office of 
Surgeon General (SGO).  But the NPRC did provide an 
alternative record - a military strength report dated 
September 7, 1957, which unfortunately only serves to confirm 
the date of the veteran's separation from service.  It thus 
appears the RO properly searched alternative sources for the 
missing SMRs in an attempt to assist the veteran in proving 
his claim.  Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).

In addition, the Board finds that a VA compensation 
examination is not necessary to determine whether the 
veteran's nasal disorder is related to his military service 
that ended over 50 years ago because the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  There is no medical evidence 
suggesting any current nasal disorder is etiologically linked 
to his military service - including to any injury he may 
have sustained while on active duty.  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  The Merits of the Claim

The veteran claims he has a nasal disorder as a result of an 
injury in service.  He asserts that he hit his nose on a foot 
locker, breaking his nose and damaging the cartilage in it.  
He says that he broke his nose right after his August 1957 
separation examination, approximately three weeks before his 
discharge in September 1957.  For the reasons and bases set 
forth below, however, the Board finds that the preponderance 
of the evidence is against the veteran's claim, so it must be 
denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection generally requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As already alluded to, the veteran's SMRs - except for the 
report of his August 1957 separation examination - are 
unavailable and, thus, cannot be considered in this appeal.  
And as also already alluded to, when at least a portion of 
the service medical records are lost or missing, the Court 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its 
decision...."  Cromer, 19 Vet. App. 217-18; see also Cuevas, 
3 Vet. App. 548; O'Hare, 1 Vet. App. 367.

In deciding this claim at issue, it is initially worth noting 
that the Board does not dispute that the veteran has a 
current nasal disorder, the first requirement for any 
service-connection claim.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  Indeed, a January 2003 
VA compensation examination, with nasal X-rays, resulted in 
diagnoses of an old nasal fracture, surgically corrected, and 
chronic rhinitis, probably vasomotor.  Unfortunately for his 
claim, though, there is no probative evidence of record that 
either substantiates that he sustained a fracture to his nose 
and damage to his nasal cartridge during his last weeks of 
service, or that his current disability is possibly linked to 
his service in any way.  

The report of the veteran's military separation examination, 
which is of record, makes no reference to any injury - nasal 
fractures and damaged cartilage included - involving a broken 
nose.  This report thus provides highly probative evidence 
against his claim that he injured his nose during his 
military service, at least at any time up to and including 
the time of that medical evaluation.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  But, as mentioned, he alleges that 
he broke his nose right after that August 1957 separation 
examination, approximately three weeks before his discharge 
in September 1957.  Especially in light of his missing SMRs, 
the Board would be inclined to give credence to such an 
assertion, but for the fact that there is an absence of any 
relevant complaint or treatment for his broken nose, let 
alone any nasal disorder, until 1984, over a quarter century 
after his alleged injury in service.  He asserts that he was 
scheduled for surgery at Walter Reed Hospital about two weeks 
after he was discharged, but chose instead to obtain 
treatment at the Biloxi VA Medical Center (VAMC) shortly 
after service.  Yet, a review of the Biloxi VAMC treatment 
records does not show any treatment for a nasal fracture and 
damaged cartilage, and treatment at that facility is not 
shown until relatively recently - in 1999.  

The only evidence suggesting the veteran injured his nose in 
service are his lay statements and those of his parent, 
brother, cousin, and childhood friend.  He is competent to 
testify as to the circumstances surrounding an injury 
to his nose in service, as this type of incident is capable 
of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  But in light of the fact that he did not complain 
about or receive any documented treatment for any nasal 
disorder for over a quarter century after the injury in 
question is purported to have occurred, that no such injuries 
were noted during his military separation examination, and 
that his claim of suffering injury only after the separation 
examination is highly self-serving, the Board does not find 
his statements concerning the alleged injury to be credible.  
See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) 
(determining the credibility of evidence is a function for 
the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) 
(VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  See also 38 C.F.R. § 3.159(a)(2) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  

Moreover, there is simply no medical evidence of a nexus 
between the veteran's current nasal disorder, especially 
involving chronic rhinitis, and his alleged injury to his 
nose during service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  It is worth 
reiterating that he did not have any complaints or receive 
any documented treatment for his nasal problems until 
November 1984, more than 27 years after he separated from the 
military and the alleged in-service nose injury is said to 
have occurred, providing compelling evidence against his 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

Indeed, the post-service medical records document that in 
November 1984 he was identified as having an internal 
deviated nasal septum and external nasal deformity creating 
nasal airway obstruction, for which he underwent a 
septorhinoplasty to correct those problems.  He again 
received treatment for nasal disorders during 1987 to 1988, 
diagnosed as deviated septum and vasomotor rhinitis, for 
which he again underwent procedures of septoplasty and 
bilateral inferior partial turbinectomies.  But these 
diagnoses and procedures do not offer any opinion or 
otherwise indicate any relationship between those nasal 
disorders and his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In other words, the veteran's claim fails based on the lack 
of medical evidence of a correlation between the claimed in-
service injury and his current nasal disorder - the third 
element of successful service-connection claim under Hickson.  
The Board does not doubt that he may have suffered a nasal 
fracture and damage to his cartilage, as he alleges, but he 
has failed to establish this injury occurred during his 
military service or is linked in any way to his current nasal 
disorder.  The Board emphasizes that, although there is a 
heightened obligation to more fully explain the reasons and 
bases for its decision in the absence of any service medical 
records, this does not obviate the need to have medical nexus 
evidence supporting the claim.  See Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  That is to say, there is no reverse presumption for 
granting the claim.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. 
Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of his 
claim, as well as those of his family and friends.  While the 
veteran may well believe that he has a nasal disorder related 
to an in-service injury, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the presence or cause of a nasal disorder.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  The same is true 
of his family and friends.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a nasal disorder, as 
a residual of a fracture.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  Accordingly, the appeal is denied.  




ORDER

The claim for service connection for residuals of a nasal 
fracture, including chronic rhinitis, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


